                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

JAMES ARTHUR SHARKEY                                                                               PLAINTIFF

VS.                                                         CIVIL ACTION NO.: 4:18-CV-00017-JMV

HUMPHREYS COUNTY, MISSISSIPPI, ET AL.                                                         DEFENDANTS


                                                    ORDER

        This matter is before the court on the [66] renewed “Motion for Discovery” filed by

plaintiff, James Sharkey.1 The court, having considered the motion, finds that it is not well taken

as discovery in this case remains stayed. The motion may be re-urged should the stay of discovery

be lifted by further order of the court.

        SO ORDERED, this Wednesday, April 08, 2020.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE




1
 On February 28, 2020, the plaintiff previously filed an identical [54] motion for discovery, which was subsequently
denied. Doc. #60.
